Citation Nr: 0706666	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-24 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1942 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The Board notes that the RO 
indicated in a March 2005 Statement of the Case, that the 
veteran did not perfect an appeal to this rating decision.  
Review of the record reveals that the veteran submitted a 
letter in October 2003 which satisfied the requirements for a 
timely substantive appeal to the December 2002 rating 
decision.  Accordingly, the appeal for service connection for 
hearing loss has been open since that date and the Board will 
address it accordingly.

In October 2006, a hearing was held before Mark W. 
Greenstreet who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
2002).  A copy of the transcript of that hearing is of 
record.

A motion to advance this case on the Board's docket, was 
granted for good cause in December 2006.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  The veteran has a current hearing loss disability.

2.  The veteran had acoustic trauma in the form of noise 
exposure while serving as a Machinist Mate in the Coast Guard 
during active service.

3.  The medical evidence of record reveals that at least a 
portion of the veteran's hearing loss is related to the in-
service noise exposure.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by granting service connection for hearing loss.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

The Board has reviewed all of the evidence in the claims 
file, which includes, but is not limited to: the veteran's 
contentions and hearing testimony; the veteran's service 
medical records; private medical records; private medical 
opinions; VA medical records; and VA medical opinions.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show with respect to the claim 
for entitlement to service connection for hearing loss.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Other organic diseases of the nervous system, such as 
sensorineural hearing loss, may be presumed to have been 
incurred during active military service if manifest to a 
degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2006). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran claims entitlement to service connection for 
hearing loss.  Specifically, he claims that he had noise 
exposure during service and that caused these disabilities.  
His separation papers are of record, and they confirm that he 
served as a Machinist Mate in the Coast Guard during World 
War II.  Accordingly, the Board finds as fact that the 
veteran incurred acoustic trauma in the form of exposure to 
engine noise during active service.  While the veteran's 
service medical records have been obtained, the nature of the 
copies makes it difficult to determine if any hearing tests 
were conducted during service.  

In September 2006, the veteran presented sworn testimony 
before the undersigned  Veterans Law Judge.  The veteran's 
testimony was consistent with his prior assertions.  
Specifically, he testified that he was subjected to noise 
exposure during service in the Coast Guard during World War 
II in the form of engine noise and weapons fire.

In September 2005, the most recent a VA Compensation and 
Pension examination of the veteran was conducted.  
Audiological evaluation was conducted and revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
75
75
85
LEFT
105
105
105
105
105

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 0 percent in the left ear.  
The diagnosis was severe sensorineural hearing loss of the 
right ear and profound sensorineural hearing loss of the left 
ear.  These test results reveal a current hearing loss 
disability within the criteria established at 38 C.F.R. 
§ 3.385.  

The key question at issue is whether any portion of the 
veteran's hearing loss was caused by active service.  The 
overwhelming evidence of record reveals that the veteran 
developed otosclerosis after service and required surgery in 
1959.  This is over a decade after the veteran separated from 
service.  There is no medical evidence which relates the 
otosclerosis to service.  Also, the evidence of record does 
indicate that the profound deafness in the veteran's left ear 
is primarily the result of this post-service otosclerosis.

In September 2002, a VA examination was conducted.  The 
diagnosis was sensorineural hearing loss in the right ear and 
mixed hearing loss in the left ear.  The examining 
audiologist's opinion was that the veteran's "hearing 
problems appear to have begun well after military service."  
The opinion expressed in the September 2005 VA examination 
report was that the veteran's current hearing loss was not 
due to noise exposure during service, but rather a 
combination of the post-service otosclerosis and normal 
aging.  

An August 2003 medical opinion from a private audiologist 
indicated that the veteran presented with symptoms of both 
sensorineural and mixed type hearing loss.  The audiologist 
acknowledged that the veteran had noise exposure during 
service and indicated that, while the primary hearing loss 
was due to otosclerosis, sensorineural hearing loss was a 
component of the veteran's overall hearing loss disability 
picture.  

In support of his claim for hearing loss the veteran has 
submitted multiple medical opinions from Dr. Mundy, who is a 
private physician and ear specialist.  A March 2005 letter is 
the most recent opinion expressed, but is consistent with the 
other letter submitted by this physician.  The opinion was 
that the veteran had noise exposure during service and that 
this contributed to the veteran's sensorineural hearing loss.  
At this point the Board notes that the RO tended to find Dr. 
Mundy's medical opinions to be less probative than those of 
the VA medical professionals because they relied upon the 
medical history of provided by the veteran and the physician 
did not have all the evidence of record in the claims file to 
review.  While this is true, the medical history provided by 
the veteran, and relied upon by the physician, was accurate 
and is supported by the evidence of record.  The history of 
noise exposure during service, and post-service otosclerosis 
is documented and was accounted for by Dr. Mundy.  
Accordingly, the Board finds that these opinions are not 
flawed and are as least as probative as the VA medical 
opinions of record.  

The evidence of record clearly establishes that the veteran 
had otosclerosis about 13 years after service, that this is 
unrelated to service, and that this is a major factor in his 
current hearing loss disability.  However, there is also 
competent private and VA medical evidence of record which 
shows that there is a sensorineural component to the 
veteran's current hearing loss disability.  There are 
competent private medical opinions which specifically relate 
the sensorineural portion of the veteran's current hearing 
loss disability picture to noise exposure during service.  
The evidence tends to support that the sensorineural portion 
of the veteran's mixed type hearing loss is related to 
service.  Accordingly, service connection for bilateral 
hearing loss is granted.  See, Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


